DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 2/16/2021 is acknowledged.
Claims 31 and 32 are added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Priority
The present application does not claim for foreign priority. 
The application has a provisional application 62/692,275 filed on 6/29/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/11/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 2/16/2021 are entered for prosecution. Claims 1-6, 8-15, 17-24 and 26-32 remain pending in the application. 

Response to Arguments
Applicant's arguments with respect to claim 1 in a reply filed 2/16/2021 have been fully considered but are not persuasive.
Applicant contends that “Ericsson only discusses one set of timeline requirements as applied to a single slot. In particular, Ericsson states that the UE will multiplex all UCIs on either one PUCCH or one PUSCH if two conditions are satisfied. Ericsson, p. 2. It is clear that Ericsson contemplates that only one of PUCCH or PUSCH is used in a slot. Therefore, Ericsson amounts to at most two timeline requirements for a single slot and does not disclose a third or fourth timeline requirement” (page 14).
Examiner respectfully disagrees. The Option 2 of Ericsson (Ericsson, R1-1807774: slides 7 & 9) clearly states that there are two groups of overlapping channels defined in a single slot as compared to only one group of overlapping channels defined in a single slot, which is the Option 1 (Ericsson: slide 6). 
Also, in the same field of endeavor, Ericsson (“Proposal on remaining issues on overlapping PUCCHs”, 3GPP TSG RAN WG1 Meeting 93, R1-1807848, May 21-25, 2018, hereinafter Ericsson 2) (a newly introduced reference) further clarifies with an updated agreements stating “In a slot, with overlapping PUCCH/PUSCH channels where each group of overlapping channels satisfying “the timeline requirements for overlapping channels”, adopt the following procedure” (Ericsson 2: slide 5). It is clear that Ericsson (with a further clarification of Ericsson 2) teaches that each group of overlapping channels satisfying the timeline requirements for overlapping channels (i.e., a first, a second, a third, and a fourth timeline requirements).
Applicant further contends that “Ericsson appears to teach the use of only one of PUCCH or PUSCH in a slot for transmitting UCI” (page 15).
Examiner respectfully disagrees. The Option 2 of Ericsson (Ericsson: slides 3 & 7) clearly teaches that when PUCCH resource(s) overlaps with PUSCH(s), UCIs are multiplexed on the overlapping PUSCH(s) and when PUCCH resource(s) do not overlap with PUSCH(s), UCIs are multiplexed on PUCCH resource(s). It is clear that this multiplexing rule(s) taught by Ericsson applies to each group of overlapping channels satisfying the timeline requirements for overlapping channels. Therefore, Option 2 of Ericsson use both PUCCH and PUSCH in a single slot for transmitting multiplexed UCI. Further, 
Applicant also contends that “ZTE does not provide disclosure of how to determine different timeline values for a single slot, when there are two groups” and that the proposed combination of Ericsson and ZTE is improper hindsight bias. Applicant further contends that the Examiner’s assertion that there would be different timeline values if HARQ-ACK was transmitted on both PUSCH and PUCCH is against the teachings of Ericsson which only uses one of PUCCH or PUSCH to transmit UCI for a slot.
Examiner respectfully disagrees. As noted above, Ericsson teaches the use of both PUCCH and PUSCH to transmit multiplexed UCI in a single slot (Ericsson: Option 2, slides 7 & 9) as further explained in the Step 2 of the process (Ericsson: slides 3 & 4) where UCI multiplexing is on the overlapping PUSCH(s) or on the determined PUCCH resource(s) depending on the condition of PUCCH resource overlapping with PUSCH(s) within each group of overlapping channels. Because both PUCCH and PUSCH are transmitted in a single slot per Ericsson, the timeline values of d1,1 is different when HARQ-ACK is transmitted on PUCCH or PUSCH (see, ZTE: Section 3.1). Even though ZTE’s starting working assumption before presenting their new proposals states single-slot PUCCH overlapping with single-slot PUCCH or single-slot PUSCH in slot n for a PUCCH group, ZTE later states that “There are a lot of overlapping scenarios and we are not going to analyze case by case” which would include an Ericsson. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson and ZTE in the same field of endeavor. Therefore, the combination of Ericsson and ZTE is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 31:
Claim 31 recites “wherein the second plurality of UCI is not transmitted” (line 8). It is unclear whether the Applicant meant to say “not multiplexed”, instead of “not transmitted” because the second plurality of the UCIs would still need to be transmitted without being completely removed or discarded from a UL transmission when the timeline requirements are not met for the second group.
For examination purpose only, it is interpreted as “not multiplexed”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8, 10, 15, 17, 19, 24, 26, 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (“Wed Offline on Overlapped PUCCH Resources”, 3GPP TSG RAN WG1 Meeting 93, R1-1807774, May 21-25, 2018, hereinafter Ericsson) in view of Ericsson (“Proposal on remaining issues on overlapping PUCCHs”, 3GPP TSG RAN WG1 Meeting 93, R1-1807848, May 21-25, 2018, hereinafter Ericsson 2) further in view of ZTE (“Remaining issues for multiplexing UCI on PUSCH”, 3GPP TSG RAN WG1 Meeting #93, R1-1806133, May 21-25, 2018, hereinafter ZTE).

Regarding claim 1:
Ericsson discloses a method of transmitting uplink control information (UCI) in a single time slot comprising two or more groups of overlapping channels by a user equipment (UE) (see, Ericsson: Slide 7 & 9, Option 2: “In a slot with overlapping PUCCH/PUSCH resources, at most two groups of overlapping PUCCH/PUSCH channels are defined in a slot”), the two or more groups of overlapping channels comprising a first group and a second group, the first group comprising a first plurality of channels that overlap in time, the second group comprising a second plurality of channels that overlap in time, wherein the first group and the second group do not overlap in time (see, Ericsson: Slide 7 & 9, Option 2: “When there is no overlapping PUCCH resources in the slot” and Option 2 exemplary drawing shown in Slide 9), the method comprising: 
determining if an earliest symbol in time corresponding to the first group meets at least a first timeline requirement (e.g., PDSCH or PDCCH decoding time N1+X symbols) and a second timeline requirement (e.g., PUSCH or PUCCH preparation time N2+Y symbols) (see, Ericsson: Slide 7, “the UE determines the timeline requirements” (i.e., a first timeline requirement N1+X and a second timeline requirement N2+Y as described in Slide 2 for the first group) “for overlapping UL channels.”); 
determining if an earliest symbol in time corresponding to the second group meets at least a third timeline requirement and a fourth timeline requirement (see, Ericsson: Slide 7, “the UE determines the timeline requirements” (i.e., a third timeline requirement N1+X and a fourth timeline requirement N2+Y as described in Slide 2 for the second group) “for overlapping UL channels.”).
Also, in the same field of endeavor, Ericsson 2 further clarifies with an updated agreements stating “In a slot, with overlapping PUCCH/PUSCH channels where each group of overlapping channels satisfying “the timeline (see, Ericsson 2: slide 5). It is clear that Ericsson (with a further clarification by Ericsson 2) teaches that each group of overlapping channels satisfying the timeline requirements for overlapping channels (i.e., a first, a second, a third and a fourth timeline requirement) are considered for the multiplexing procedure.
Ericsson in view of Ericsson 2 does not explicitly disclose wherein the first timeline requirement is different than the third timeline requirement and the second timeline requirement is different than the fourth timeline requirement.
In the same field of endeavor, ZTE discloses wherein the first timeline requirement is different than the third timeline requirement and the second timeline requirement is different than the fourth timeline requirement (see, ZTE: Section 3.1 teaches different timeline requirements for each group depending on different scenarios. X in the first and the third timelines should at least include d1,1, d1,2, d1,3and Y in the second and the fourth timelines should at least include d2,1, d2,2. For example, the first timeline requirement N1+X=N1+d1,1=N1+0 where d1,1 = 0  when HARQ-ACK is transmitted on PUCCH and the third timeline requirement N1+X=N1+d1,1=N1+1 where d1,1 = 1 when HARQ-ACK is transmitted on PUSCH, where the first timeline requirement is different than the third timeline requirement. The values of d1,1, d1,2 and d1,3 are set differently depending on the UE configuration and different UCI multiplexing scenarios with many different overlapping scenarios where the first timeline requirement is different than the third timeline requirement. Similarly, the values of d2,1 and d2,2 are set differently depending on the UE configuration and different UCI multiplexing scenarios with many different overlapping scenarios where the second timeline requirement is different than the fourth timeline requirement.). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson in view of Ericsson 2 to include the teachings of ZTE in order to ensure a minimum processing time required is met before performing UCI multiplexing depending on the adopted multiplexing method, which can be jointly encoding, rate matching or puncturing (see, ZTE: Section 3.1). 
Ericsson further discloses wherein multiplexing and transmitting a first plurality of uplink control information (UCI) on a channel of the first plurality of channels (see, Ericsson: Slide 7, “If the requirements is met, the UE proceeds to the agreed Step 2.”; Slide 3 and 4 “Step 2: if the resulting PUCCH resource(s) … overlapping with PUSCH(s), multiplex UCIs on the overlapping PUSCH(s); Otherwise, multiplex UCI on the determined PUCCH resource(s)” for the first group) when the earliest symbol corresponding to the first group meets the first timeline requirement and the second timeline requirement (see, Ericsson: Slide 2, “if both following conditions are satisfied” (i.e., the first timeline requirement and the second timeline requirement as described in slide 2) for the first group); and 
multiplexing and transmitting a second plurality of UCI on a channel of the second plurality of channels (see, Ericsson: Slide 7, “If the requirements is met, the UE proceeds to the agreed Step 2.”; Slide 3 and 4 “Step 2: if the resulting PUCCH resource(s) … overlapping with PUSCH(s), multiplex UCIs on the overlapping PUSCH(s); Otherwise, multiplex UCI on the determined PUCCH resource(s)” for the second group) when the earliest symbol corresponding to the second group meets the third timeline requirement and fourth timeline requirement (see, Ericsson: Slide 2, “if both following conditions are satisfied” (i.e., the third timeline requirement and the fourth timeline requirement as described in slide 2) for the second group).

Regarding claim 6:
As discussed above, Ericsson in view of Ericsson 2 and ZTE discloses all limitations in claim 1.
	Ericsson further discloses wherein determining an error condition when at least one of: 
the earliest symbol corresponding to the first group does not meet the first timeline requirement or the second timeline requirement; or 
the earliest symbol corresponding to the second group does not meet the third timeline requirement or the fourth timeline requirement (see, Ericsson: Slide 2, “If at least one pair of overlapping channels does not meet the above timeline requirements for overlapping channels, UE consider it is an error case for all UL channels in the group of overlapping channels.”)

Regarding claim 8:
Ericsson in view of Ericsson 2 and ZTE discloses all limitations in claim 1.
Ericsson further discloses wherein multiplexing and transmitting a portion of the first plurality of UCI on the channel of the first plurality of channels when the earliest symbol corresponding to the first group does not meet the first timeline requirement or the second timeline requirement, wherein an earliest symbol of the channel of the first plurality of channels meets the first timeline requirement and the second timeline requirement (Slide 4, “Within a group of overlapping PUCCH/PUSCH channels satisfying the timeline requirements, … multiplex UCIs …” on PUSCH or PUCCH resource(s) of the first group. Here, when the timeline requirements are not met for the first symbol of the earliest channel of the overlapping channels of the first group, the UCI multiplexing is on a next earliest channel satisfying the timeline requirements within the first group.); 
multiplexing and transmitting the first plurality of UCI on the channel of the first plurality of channels when the earliest symbol corresponding to the fist group meets the first timeline requirement and the second timeline requirement (Slide 3, “Within a group of overlapping PUCCH/PUSCH channels satisfying the timeline requirements for overlapping channels, … multiplex UCIs …” on PUSCH or PUCCH resource(s) of the first group. Here, the multiplexing is on the first earliest channel of the first group.); 
multiplexing and transmitting a portion of the second plurality of UCI on the channel of the second plurality of channels when the earliest symbol (Slide 4, “Within a group of overlapping PUCCH/PUSCH channels satisfying the timeline requirements, … multiplex UCIs …” on PUSCH or PUCCH resource(s) of the second group. Here, when the timeline requirements are not met for the first symbol of the earliest channel of the overlapping channels of the second group, the UCI multiplexing is on a next earliest channel satisfying the timeline requirements within the second group.); and 
multiplexing and transmitting the second plurality of UCI on the channel of the second plurality of channels when the earliest symbol corresponding to the second group meets the third timeline requirement and the fourth timeline requirement (Slide 3, “Within a group of overlapping PUCCH/PUSCH channels satisfying the timeline requirements for overlapping channels, … multiplex UCIs …” on PUSCH or PUCCH resource(s) of the second group. Here, the UCI multiplexing is on the first earliest channel of the second group.).

Regarding claim 10:
	Ericsson in view of Ericsson 2 and ZTE does not explicitly disclose a user equipment (UE) comprising a memory and a processor a processor communicatively coupled to the memory. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ericsson in view of Ericsson 2 and ZTE to a user equipment comprising a memory and a processor communicatively coupled to the memory, wherein the processor is configured to perform the method of claim 1. As such, claim 10 is rejected under similar rationale to claim 1.

Regarding claim 15:
	Claim 15 is directed towards the UE of claim 10 that is further configured to perform the method of claim 6. As such, claim 15 is rejected under similar rationale to claim 6.

Regarding claim 17:
	Claim 17 is directed towards the UE of claim 10 that is further configured to perform the method of claim 8. As such, claim 17 is rejected under similar rationale to claim 8.

Regarding claim 19:
Ericsson in view of Ericsson 2 and ZTE does not explicitly disclose a non-transitory computer-readable storage medium that stores instructions that 
However, it is well-known in the art that any wireless device or UE comprises a non-transitory computer-readable storage medium that stores instructions that when executed by a user equipment (UE) cause the UE to perform certain functions.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ericsson in view of Ericsson 2 and ZTE to a user equipment comprising a non-transitory computer-readable storage medium that stores instructions that when executed by the user equipment (UE) cause the UE to perform the method of claim 1. As such, claim 19 is rejected under similar rationale to claim 1.

Regarding claim 24:
	Claim 24 is directed towards the non-transitory computer-readable storage medium of claim 19 that is further configured to perform the method of claim 6. As such, claim 24 is rejected under similar rationale to claim 6.

Regarding claim 26:
	Claim 26 is directed towards the non-transitory computer-readable storage medium of claim 19 that is further configured to perform the method of claim 8. As such, claim 26 is rejected under similar rationale to claim 8.
	
Regarding claim 28: 
	Examiner is interpreting a means for transmitting, a means for determining, and a means for multiplexing and transmitting as disclosed by the specification paragraphs [0095-0097]. Claim 28 is directed towards a user equipment (UE) comprising means for performing the methods of claim 1. As such, claim 28 is rejected under similar rationale to claim 1.

Regarding claim 31:
As discussed above, Ericsson in view of Ericsson 2 and ZTE discloses all limitations in claim 1.
	Ericsson further discloses wherein multiplexing and transmitting the first plurality of UCI on the channel of the first plurality of channels when the earliest symbol corresponding to the first group meets the first timeline requirement and the second timeline requirement comprises multiplexing and transmitting the first plurality of UCI on the channel of the first plurality of channels when the earliest symbol corresponding to the first group meets the first timeline requirement and the second timeline requirement and the earliest symbol corresponding to the second group does not meet the third timeline requirement and the fourth timeline requirement, and wherein the second plurality of UCI is not transmitted on the channel of the second plurality of channels when the second group does not meet the third timeline requirement and the fourth timeline requirement (see, Ericsson: slides 13 & 16).
	In Ericsson, each group of overlapping channels satisfying the timeline requirements for overlapping channels is indicated with dotted timeline in the example slides and slides 13 and 16 show where the second group does not meet the third and the fourth timeline requirements discussed above in claim 1. Example 2 on slide 13 and Example 3 on slide 16 both teach wherein the second plurality of UCI is not transmitted on the channel of the second plurality of channels and the first plurality of UCIs are multiplexed and transmitted on the channel of the first plurality of channels (UCI1+UCI2 in slide 13 and UCI1+UCI2+UCI3 in slide 16). Ericsson teaches that UE considers it an error case for all UL channels in the group of overlapping channels when the timeline requirements for overlapping channels are not met for the group (see, Ericsson: Slide 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ericsson in order not to multiplex plurality of UCIs when the timeline requirements for overlapping channels are not met for the group (see, Ericsson: Slide 2).

Regarding claim 32:
As discussed above, Ericsson in view of Ericsson 2 and ZTE discloses all limitations in claim 1.
	Ericsson in view of Ericsson 2 and ZTE further discloses wherein multiplexing and transmitting the first plurality of UCI comprises multiplexing and 
	Ericsson teaches that a plurality of UCIs can be multiplexed either on the determined PUCCH(s) or overlapping PUSCH(s) for each group of overlapping channels satisfying the timeline requirements for overlapping channels in a single slot (see, Ericsson: Option 2).
	ZTE teaches that HARQ-ACK can be multiplexed and transmitted on one of PUCCH or PUSCH with different time d1,1 period, that is, if HARQ-ARCK is transmitted on PUCCH, then d1,1=0 and if HARQ-ACK is transmitted on PUSCH, then d1,1=1 (see, ZTE: Section 3.1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply and combine the teachings of Ericsson, Ericsson 2and ZTE in order to multiplex and transmit HARQ-ACK on one of PUSCH or PUSCH for each group of overlapping channels satisfying the timeline requirements for overlapping channels in a single slot (see, Ericsson: Option 2).

Claims 2-5, 9, 11-14, 18, 20-23, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Ericsson 2 further in view of ZTE further in view of Nokia, Nokia Shanghai Bell (“On UCI multiplexing”, 3GPP TSG RAN WG1 Meeting #93, R1-1806927, May 21-25, 2018, hereinafter Nokia).
	
Regarding claim 2:
As discussed above, Ericsson in view of Ericsson 2 and ZTE discloses all limitations in claim 1.
	Ericsson in view of Ericsson 2 and ZTE does not explicitly disclose wherein the first timeline requirement comprises an end of a first physical downlink shared channel (PDSCH) being received at the UE at least a first number of symbols in time required for UE processing of the first PDSCH before the start of the earliest symbol corresponding to the first group, and 
wherein the third timeline requirement comprises an end of a second PDSCH being received at the UE at least a second number of symbols in time required for UE processing of the second PDSCH before the start of the earliest symbol corresponding to the second group.
	In the same field of endeavor, Nokia discloses wherein the first timeline requirement comprises an end of a first physical downlink shared channel (PDSCH) being received at the UE at least a first number of symbols in time required for UE processing of the first PDSCH before the start of the earliest symbol corresponding to the first group (see, Nokia: Fig. 1 and Proposal 3, “Timeline requirement between the last symbol of PDSCH(s) and the first symbol of the earliest PUCCH(s)/PUSCH(s) among all the overlapping single-slot channels is given by N1+1+d1,2 symbols” (i.e., the first timeline requirement). Here, ≥ N1+X symbols in time is required for the first earliest symbol of the first group where N1 is the PDSCH decoding time and X (i.e., 1+ d1,2) is the additional processing time allowance when HARQ feedback is mapped to PUSCH as illustrated in Fig. 1.), and 
wherein the third timeline requirement comprises an end of a second PDSCH being received at the UE at least a second number of symbols in time required for UE processing of the second PDSCH before the start of the earliest symbol corresponding to the second group (see, Nokia: Fig. 1 and Proposal 3, “Timeline requirement between the last symbol of PDSCH(s) and the first symbol of the earliest PUCCH(s)/PUSCH(s) among all the overlapping single-slot channels is given by N1+1+d1,2 symbols” (i.e., the third timeline requirement). Here, ≥ N1+X symbols in time is required for the third earliest symbol of the second group where N1 is the PDSCH decoding time and X (i.e., 1+ d1,2) is the additional processing time allowance when HARQ feedback is mapped to PUSCH as illustrated in Fig. 1.) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson in combination of Ericsson 2 and ZTE to include the teachings of Nokia in order to determine a first timeline requirement condition for a group of overlapping PUCCH/PUSCH channels that allows UE processing time for PDSCH decoding when HARQ feedback is mapped to PUSCH before deciding to multiplex UCIs (see, Nokia: Section 2).

Regarding claim 3: 
Ericsson in view of Ericsson 2, ZTE and Nokia disclose all limitations in claim 2.
	Ericsson in view of Ericsson 2, ZTE and Nokia does not explicitly disclose wherein the first number of symbols equals the second number of symbols.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first number of symbols and the second number of symbols represent the amount of processing time required for UE processing of a PDSCH. 
Therefore, it would have been obvious to one of ordinary skill in the art that the amount of time required to process one PDSCH would be the same as the amount of time required to process a same type of channel (i.e., another PDSCH). Therefore, the first and the second symbols would be equal length.

Regarding claim 4:
As discussed above, Ericsson in view of Ericsson 2 and ZTE discloses all limitations in claim 1.
	Ericsson in view of Ericsson 2 and ZTE does not explicitly disclose wherein the second timeline requirement comprises an end of a first physical downlink control channel (PDCCH) scheduling uplink transmission on a first physical uplink shared channel (PUSCH) for the UE being received at the UE at least a first number of symbols in time required for UE processing of the first PDCCH before the start of the earliest symbol corresponding to the first group; 

wherein the first PUSCH comprises the first group, and the second PUSCH comprises the second group.
In the same field of endeavor, Nokia discloses wherein the second timeline requirement (i.e. ≥ N2+Y) comprises an end of a first physical downlink control channel (PDCCH) (i.e., “UL grant”) scheduling uplink transmission on a first physical uplink shared channel (PUSCH) for the UE being received at the UE at least a first number of symbols in time required for UE processing of the first PDCCH before the start of the earliest symbol corresponding to the first group (see, Nokia: Fig. 1, the time requirement ≥ N2+Y for the first earliest symbol of the first group. Here, ≥ N2+Y symbols in time is required for the first earliest symbol of the first group where N2 is PUSCH preparation time (i.e., PDCCH processing time); 
wherein the fourth timeline requirement (i.e. ≥ N2+Y for the first earliest symbol of the second group) comprises an end of a second PDCCH scheduling uplink transmission (i.e., “UL grant”) on a second PUSCH for the UE being received at the UE at least a second number of symbols in time required for UE processing of the second PDCCH before the start of the earliest symbol corresponding to the second group (see, Nokia: Fig. 1, the time requirement ≥ N2+Y for the first earliest symbol of the second group. Here, ≥ N2+Y symbols in time is required for the first earliest symbol of the second group where N2 is PUSCH preparation time); and 
wherein the first PUSCH comprises the first group (see, Nokia: Fig. 1, PUSCH of the first group in a slot), and the second PUSCH comprises the second group (see, Nokia: Fig. 1, PUSCH of the second group in the same slot).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson in combination of Ericsson 2 and ZTE to include the teachings of Nokia in order to determine a second timeline requirement condition for a group of overlapping PUCCH/PUSCH channels that allows UE processing time for PUSCH preparation (see, Nokia: Section 2).

Regarding claim 5:
As discussed above, Ericsson in view of Ericsson 2, ZTE and Nokia disclose all limitations in claim 4.
	Ericsson in view of Ericsson 2, ZTE and Nokia does not explicitly wherein the first number of symbols equals the second number of symbols. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first number of symbols and the second number of symbols represent the amount of preparation time required for UE for scheduling of a PUSCH. 


Regarding claim 9:
As discussed above, Ericsson in view of Ericsson 2 and ZTE discloses all limitations in claim 1.
	Ericsson in view of Ericsson 2 and ZTE does not explicitly disclose wherein the first timeline requirement comprises an end of a first physical downlink shared channel (PDSCH) being received at the UE at least a first number of symbols in time required for UE processing of the first PDSCH before the start of the earliest symbol corresponding to the first group, wherein the second timeline requirement comprises an end of a first physical downlink control channel (PDCCH) scheduling uplink transmission on a first physical uplink shared channel (PUSCH) for the UE being received at the UE at least a second number of symbols in time required for UE processing of the first PDCCH before the start of the earliest symbol corresponding to the first group.
In the same field of endeavor, Nokia discloses wherein the first timeline requirement (i.e. ≥ N1+X for the first earlier symbol of the first group) comprises an end of a first physical downlink shared channel (PDSCH) being received at the UE at least a first number of symbols in time required for UE processing of the first PDSCH before the start of the earliest symbol (see, Nokia: Fig. 1 and Proposal 3, “Timeline requirement between the last symbol of PDSCH(s) and the first symbol of the earliest PUCCH(s)/PUSCH(s) among all the overlapping single-slot channels is given by N1+1+d1,2 symbols” (i.e., the first timeline requirement). Here, ≥ N1+X symbols in time is required for the first earliest symbol of the first group where N1 is the PDSCH decoding time and X (i.e., 1+ d1,2) is the additional processing time allowance when HARQ feedback is mapped to PUSCH as illustrated in Fig. 1.),
wherein the second timeline requirement (i.e. ≥ N2+Y for the first earlier symbol of the first group) comprises an end of a first physical downlink control channel (PDCCH) (i.e., “UL grant”) scheduling uplink transmission on a first physical uplink shared channel (PUSCH) for the UE being received at the UE at least a second number of symbols in time required for UE processing of the first PDCCH before the start of the earliest symbol corresponding to the first group (see, Nokia: Fig. 1, the time requirement ≥ N2+Y for the first earliest symbol of the first group. Here, ≥ N2+Y symbols in time is required for the first earliest symbol of the first group where N2 is PUSCH preparation time).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson in combination of Ericsson 2 and ZTE to include the teachings of Nokia in order to determine a first and a second timeline requirement conditions for a group of overlapping PUCCH/PUSCH channels that allows UE processing time for PDSCH decoding when HARQ feedback is mapped to PUSCH and for allowing (see, Nokia: Section 2).
Ericsson in view of Ericsson 2, ZTE and Nokia does not explicitly wherein the first number of symbols is different than the second number of symbols. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first number of symbols required to process a PDSCH would be different than the second number of symbols required to process a PDCCH. 
Therefore, it would have been obvious to one of ordinary skill in the art that the first number of symbols is different than the second number of symbols.

Regarding claim 11:
	Claim 11 is directed towards the UE of claim 10 that is further configured to perform the method of claim 2. As such, claim 11 is rejected under similar rationale to claim 2.

Regarding claim 12: 
	Claim 12 is directed towards the UE of claim 11 that is further configured to perform the method of claim 3. As such, claim 12 is rejected under similar rationale to claim 3.

Regarding claim 13:


Regarding claim 14:
	Claim 14 is directed towards the UE of claim 13 that is further configured to perform the method of claim 5. As such, claim 14 is rejected under similar rationale to claim 5.

Regarding claim 18:
	Claim 18 is directed towards the UE of claim 10 that is further configured to perform the method of claim 9. As such, claim 18 is rejected under similar rationale to claim 9.

Regarding claim 20:
	Claim 20 is directed towards the non-transitory computer-readable storage medium of claim 19 that is further configured to perform the method of claim 2. As such, claim 20 is rejected under similar rationale to claim 2.

Regarding claim 21: 
	Claim 21 is directed towards the non-transitory computer-readable storage medium of claim 20 that is further configured to perform the method of claim 3. As such, claim 21 is rejected under similar rationale to claim 3.

Regarding claim 22:
	Claim 22 is directed towards the non-transitory computer-readable storage medium of claim 19 that is further configured to perform the method of claim 4. As such, claim 22 is rejected under similar rationale to claim 4.

Regarding claim 23:
	Claim 23 is directed towards the non-transitory computer-readable storage medium of claim 22 that is further configured to perform the method of claim 5. As such, claim 23 is rejected under similar rationale to claim 5.

Regarding claim 27:
	Claim 27 is directed towards the non-transitory computer-readable storage medium of claim 19 that is further configured to perform the method of claim 9. As such, claim 27 is rejected under similar rationale to claim 9.

Regarding claim 29:
	Claim 29 is directed towards the UE of claim 28 that is further configured to perform the method of claim 2. As such, claim 29 is rejected under similar rationale to claim 2.

Regarding claim 30:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.Y./Examiner, Art Unit 2471     




/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471